Name: Council Regulation (EEC) No 1752/92 of 30 June 1992 fixing, for the 1992/93 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180 / 20 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1752 / 92 of 30 June 1992 fixing, for the 1992 / 93 marketing year, the monthly increases in the activating threshold price , the guide price and the minimum price for peas and field beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( ! ), and in particular Article 2a thereof, Having regard to the proposal from the Commission ( 2 ), Whereas , under Article 2a of Regulation (EEC ) No 1431 / 82 , the amounts by which the activating threshold price , the guide price and the minimum price for peas and field beans respectively are increased each month over a period to be determined running from the beginning of the third month of the marketing year should be fixed and the number of months during which these increases are applied should be determined for the 1992 / 93 marketing year ; Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest rates recorded in the Community , HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1992 / 93 marketing year , the amount of the monthly increases in the guide price and the minimum price for peas and field beans shall be fixed at ECU 0,158 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table in the Annex. Article 2 1 . For the 1992 / 93 marketing year , the amount of the monthly increases in the activating threshold price of peas and field beans shall be fixed at ECU 0,35 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply as from 1 July 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJNoL 162 , 12 . 6 . 1982 , p. 28 . As last amended by Regulation (EEC) No 1750 / 92 (See page 17 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 41 . 1 . 7 . 92 Official Journal of the European Communities No L 180 / 21 ANNEX (ECU/100 kg) July 1992 August 1992 September 1992 October 1992 November 1992 December 1992 January 1993 February 1993 March 1993 April 1993 May 1993 June 1993 Monthly increase applicable to the guide price and the minimum price 0 0 0,158 0,316 0,474 0,632 0,790 0,948 1,106 1,264 1,264 1,264 Monthly increase applicable to the activating threshold price 0 0 0,350 0,700 1,050 1,400 1,750 2,100 2,450 2,800 2,800 2,800